Lumpkin, J.
(After stating the foregoing facts.)
1. Mrs. Farrar and her sister, Josephine E. Harris, owned undivided interests in certain land. Two adjoining lots had originally belonged to their mother, who devised them to Josephine and another sister, Matilda, who later died, leaving a will by which she devised her interest in the property to her two sisters. Thus Mrs. Farrar owned a one-fourth interest and Josephine a three-fourths in the lot now in controversy. Certain litigation in regard to the lot adjoining that now involved will be found reported in Equitable Loan and Security Company v. Lewman, 124 Ga. 190 (52 S. E. 509, 3 L. R. A. (N. S.) 879). Mrs. Farrar and her sister made cross-deeds to each other for the purpose of making a division of the property, as they declared therein. Josephine conveyed to Mrs. Farrar an interest in the adjoining land (referred to as a one-half interest). Mrs. Farrar undertook to convey something in return to Josephine. She owned a one-fourth interest in the lot now involved in litigation, and no more. In the conveying clause *488of her deed she stated that she “has bargained, sold, and does by these presents bargain, sell, remise, release, and forever quitclaim to the said Josephine E. Harris, her heirs and assigns, all the right, title, interest, claim, or demand which the said Fannie F. Farrar has or may have had in and to an undivided one-fourth interest” in the lot, describing it. In a later clause inserted in the deed it was recited that she conveyed a one-fourth interest to her sister, and had a one-fourth interest left. It is admitted that the recitals that she obtained a one-half interest by inheritance were erroneous. In fact she had no more than a fourth interest. It is evident that in the division she intended to convey something to her sister in consideration of the conveyance which the sister made to her concurrently with her deed. As she had only a fourth interest, it must follow either that she conveyed the one-fourth interest to her sister and had nothing left, or else that she conveyed nothing to her sister and had a fourth-interest left. Under one construction of the deed, she made a division with her sister, receiving a conveyance from the latter as to other property, and conveying to the sister her interest in this property. Under the other construction, in making deeds to effectuate a division of property with her sister, she received a deed and conveyed nothing in return. It is hardly conceivable that such was the intention of the parties, and that they meant that the conveyance of Mrs. Farrar should in effect say that she conveyed her one-fourth interest in the lot to her sister Josephine, but at the same time retained it in herself. The deed, so construed, would be a somewhat elaborate method of conveying nothing. Having but the interest in the lot above stated, Mrs. Farrar could not both convey it and keep it. If the two clauses of her deed were construed so as to have that meaning, they would be utterly inconsistent, and the former would prevail. Civil Code, §3607. If, by error of the scrivener or otherwise, it was supposed that she had another one-fourth interest in the lot besides that which she conveyed, such a recital would not destroy the conveyance of the interest which she really had, and thus render the deed wholly ineffective. One can no- more convey all of the estate which he owns in a lot and yet retain- some of it than-he can perform that other proverbially impossible feat of eating his cake and still having it left.
3. It was urged that Owens claimed under Josephine Harris, *489and had in his chain of title the deed from Mrs. Farrar, which recited that she retained an undivided one-fourth interest in the property, and that he was thereby estopped. It was admitted on the trial that the recitals in the deeds made by Mrs. Farrar to her sister, and by the latter to her, purporting to set out how they acquired the title, were not true. Those recitals furnished the only indication that Mrs. Farrar ever had more than a one-fourth interest in the lot. Lewman, who is making the contention, is a judgment creditor of Mrs. Farrar, not a privy in estate with her. See Equitable Loan and Security Co. v. Lewman, 124 Ga. 198, supra. The deed from Mrs. Farrar to her sister conveyed the one-fourth interest in the lot which the maker owned; and there was no error on the part of the trial judge in so holding and directing a verdict.
4, 5. Counsel for the plaintiff offered evidence to show that a deed dated June 27, 1888, and recorded in 1902) was made by Mariah L., Josephine, and Matilda Harris as grantors, and Eobert M. Farrar as grantee, purporting to convey the interest of the grantors in the property adjoining that in controversy, recited to be a four-fifths undivided interest therein. Testimony of Farrar was also offered, indicating that he knew nothing of the deed made to him until 1900, when he went to Texas, and his sister-in-law delivered a lot of papers to him, among which he found it; that he did not know where she obtained it, or anything about it; and that he and his wife lived on the lot, and Mrs. Harris lived with them for several years, as did also his sisters-in-law. On objection this evidence was excluded. A copy of an inventory made by the administrator of Mrs. Farrar in 1903, in which was returned by him a one-fourth interest in this property, was also excluded. These rulings were correct. The evidence in regard to the deed made to Farrar in 1888, and which he swore without contradiction he discovered in 1900, after the making of the deeds between his wife and her sister, would not serve to throw light on the intention of Mrs. Farrar as to what interest in the other lot she conveyed. An -inventory made by Mrs. Farrar’s administrator long after the execution of the deeds now under discussion, and after she had died, could not have any force in construing the deed made by her to her sister.

Judgment affirmed.


All the Justices concur.